         Case 1:20-cv-10820-DPW Document 36 Filed 10/21/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,                         Civil Action No. 1:20-cv-10820-DPW
et al.,

       Plaintiffs,

v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

       Defendants,

CHANTELL SACKETT; MICHAEL
SACKETT,

       Proposed Defendant-Intervenors.



                          UNOPPOSED MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24, Chantell and Michael Sackett (“the

Sacketts”) move to intervene to defend the “adjacent wetlands” provisions of the Navigable Waters

Protection Rule, 85 Fed. Reg. 22,250 (Apr. 21, 2020), which Plaintiffs are challenging in this case.

The Sacketts move for intervention as a matter of right under Federal Rule of Civil Procedure 24(a)

and alternatively for permissive intervention under Federal Rule of Civil Procedure 24(b).

       This motion is based on the accompanying memorandum of law, the accompanying

declaration of Chantell Sackett, the documents previously filed in this action, and any other

material the Court may consider in this matter. The Sacketts also submit a [Proposed] Answer to

Plaintiffs’ Amended Complaint, under Federal Rule of Civil Procedure 24(c).




                                                 1
         Case 1:20-cv-10820-DPW Document 36 Filed 10/21/20 Page 2 of 4



                       CERTIFICATION PURSUANT TO LOCAL RULE 7.1

       Pursuant to Local Rule 7.1(a)(2), counsel for the Sacketts certify that they conferred with

the existing parties to determine their positions on this motion. Counsel for the Sacketts conferred

with counsel for the Defendants between October 14, 2020, and October 15, 2020, and were

informed that Defendants take no position on the Sacketts’ motion. Counsel for the Sacketts

conferred with counsel for the Plaintiffs between October 15, 2020, and October 21, 2020, and

were informed that although Plaintiffs’ position is that under the current briefing schedule the

Sacketts’ intervention is prejudicial, they will not oppose the Sacketts’ motion because the parties

are jointly requesting (if intervention is granted) a modification of the scheduling order as follows:

The Sacketts’ opposition brief will be due on December 3, 2020, and will not exceed 20 pages,

Plaintiffs’ combined opposition/reply brief will be due on January 25, 2021, and will not exceed

42 pages, and Federal Defendants’ reply brief will be due on February 24, 2021, and will not

exceed 36 pages. Plaintiffs will submit a joint motion on behalf of all parties to modify the

scheduling order, if the Court grants the Sacketts’ motion to intervene.




                                                  2
 Case 1:20-cv-10820-DPW Document 36 Filed 10/21/20 Page 3 of 4



DATED: October 21, 2020.



                               Respectfully Submitted,

                               /s/ Matthew L. Fabisch
                               MATTHEW L. FABISCH
                               (BBO 673821)
                               Managing Attorney
                               Fabisch Law Offices
                               664 Pearl St.
                               Brockton, MA 02301
                               Tel: (401) 324-9344
                               Fax: (401) 354-7883
                               Email: Fabisch@Fabischlaw.com

                               ANTHONY L. FRANÇOIS*
                               Cal. Bar No. 184100
                               CHARLES T. YATES*
                               Cal. Bar No. 327704
                               Pacific Legal Foundation
                               930 G Street
                               Sacramento, CA 95814
                               Telephone: (916) 419-7111
                               Email: afrancois@pacificlegal.org
                               Email: cyates@pacificlegal.org

                               Attorneys for Proposed Defendant-Intervenors
                               Chantell and Michael Sackett

                               * pro hac vice motions pending




                               3
         Case 1:20-cv-10820-DPW Document 36 Filed 10/21/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 21, 2020, I filed and thereby caused the foregoing

document to be served via the CM/ECF system in the United States District Court for the District

of Massachusetts on all parties registered for CM/ECF in the above-captioned matter.

                                                /s/ Matthew L. Fabisch
                                                MATTHEW L. FABISCH




                                               4
